DETAILED ACTION
Claims 1-20 are pending as amended on 09/16/22,
claims 12-20 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on September 16, 2022.  Objections to the specification have been maintained.  Claims 1 & 5 have been amended as a result of the previous action; the rejections have been redone accordingly.

Specification
The specification filed October 18, 2021 objected to because of the following informalities: paragraph [00152] refers to a “flexure evaluating device” for folding/measuring a laminate in undefined ways, whereas this term is not known to be a conventional term of art, and is also not explained in any substantive detail, such that the description of this element appears to be indefinite.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the amended claim recites an apparatus comprising a transporting table and “…a plurality of ports on a suctioning table spaced from the transport table…” which is grammatically irregular and introduces some ambiguity into the claims as written.  It is recommended that Applicants actively recite each component of the claimed apparatus and their structural relationships in a clear & definite manner, i.e. “a transporting table comprising…a suctioning table configured to be positioned opposite said transporting table, comprising…” et cetera.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment device” in claim 1, “transporting device” in claim 8, and “flexure evaluating device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The structure of a “flexure evaluating device” is not detailed in the application, and is also not known to be a common term of art, and therefore cannot be properly ascertained.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The intended scope of the term “flexure evaluating device” is unclear, and the specification does not provide any further detail on what type of apparatus element(s) this phrase might refer to.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al., US 2018/0158796.
With regard to claim 1, the prior art teaches a device comprising a transporting table (140) comprising a first, recessed portion (180) & second, projecting portion (170), and a suction table (141) comprising a plurality of suctioning ports (205) overlapping only the second, projecting portion of the transporting table, wherein the transporting table is capable of attaching a film to a substrate on the suction table (throughout, e.g. abstract, [FIGS. 5-6]).
With regard to claims 2-5 & 10, the additional limitations are directed to an intended use/workpiece and are not considered to substantially further limit the apparatus-type claims; see MPEP 2114/2115.  Examiner strongly recommends claiming each of the parts of Applicant’s apparatus and their distinguishing structures & relationships to one another.
With regard to claim 8, a transporting device (130) capable of transporting a substrate onto the surface of the transporting table is also taught [FIGS. 1-5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., US 2018/0158796.
With regard to claim 6, the teachings of Otsuka have been detailed above, including vacuum-holding work to the upper/lower faces of various tables, and while they do not expressly disclose holding work to a lower face of the suction table, broadly reversing the orientation of these opposed work holders would have been a simple rearrangement of parts which would have retained essentially the same function & been an obvious modification for one of ordinary skill (see MPEP 2144.04(VI)A/C).  With regard to claim 7, it would also have been obvious for one of ordinary skill in the art to arrive at claimed surface smoothness values via routine experimentation with different materials for a delicate substrate holder forming a good vacuum seal to hold the work.
With regard to claim 9, Otsuka teaches a transporting device which is itself a rotating inversion table, wherein separating these functions into two separate devices, allowing for transferring & inverting in an alternate sequence and thus ultimately performing the same common functions would have been a prima facie obvious modification for predictably achieving the same results/orientations (see again MPEP 2144.04(VI)A/C).
With regard to claim 11, while it is unclear whether this reference teaches any sort of ‘flexure evaluating device’, it would have been prima facie obvious to broadly incorporate such an additional element for its inherent benefits if they were desired.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed September 16, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.
With regard to the objection to the specification, while Applicant argues that the “flexure evaluating device” is sufficiently described, Examiner does not agree.  Applicants have failed to show any corresponding structural elements for this ambiguous device, citing only a description of another function of “folding” (a function which also lacks any corresponding structural description in Applicants’ disclosure).  No device structure for “evaluating” i.e. “measuring the flexural strength of the window” has been set forth in Applicant’s disclosure, and one of ordinary skill would not be able to ascertain what this term definitively refers to.  Therefore, the term in question lacks proper written description and cannot further limit the claimed invention in a clear & definite manner.
With regard to Applicant’s arguments that “attachment device”/“transporting device”/“flexure evaluating device” do not invoke 112(f) interpretation, Examiner does not agree.  These claim limitations all consist of a generic placeholder & functional limitation without any further structural modifiers such as “detent” or the like, and Applicant has failed to show any examples of clear structural language, common knowledge or the like to rebut this finding.
With regard to claim 1, as noted above, the prior art recites various examples of tables with a suction portion & tables having a thickened section corresponding to this suction portion, as well as attachment devices.  The claims as written remain very broad & vague, and are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  Applicants have not shown how cited references specifically fail to meet these broad limitations, but rather, generally assert that these various examples do not meet claim 1 as a whole, which is unclear & unpersuasive.  Applicants’ disclosure alludes to a bonding system with an articulating suction robot, a pair of profiled transport/suction tables, an additional matching suction table, and an articulating attachment device, all of which work together to ultimately superimpose and adhere a plurality of substrates, but do not yet set forth these elements of the device and their structural interrelationships in the claim language.  If Applicants believe a particular feature of their disclosed apparatus to have a patentably distinct structure from that of the prior art, it is recommended that this be expressly set forth in the independent claim in a clear & definite manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745